PER CURIAM.
Eugene Gray appeals the district court’s order denying as untimely his motion to reconsider a prior order dismissing his civil action. Our review of the record and the district court’s opinion discloses no reversible error. Accordingly, although we grant Gray’s motion to proceed in for-ma pauperis on appeal, we deny Gray’s motion for a stay and affirm on the reasoning of the district court. See Gray v. Cohen, No. CA-99-255-3 (E.D. Va. June 12, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED